United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-548
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 3, 2011 appellant filed a timely appeal from an October 4, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) finding his claim was not timely filed
and from a December 15, 2010 decision denying his request for reconsideration. Pursuant to the
Federal Employee’s Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant filed his claim within the applicable time limitation
provisions of FECA; and (2) whether OWCP properly denied his request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant contends that he was told in 2009 that his hearing loss was likely
due to his employment-related noise exposure in the 1960s.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 4, 2010 appellant, a 70-year-old former engineering technician, filed an
occupational disease claim alleging hearing loss as a result of noise exposure in his federal
employment. He worked around an indoor rock crusher, rod mill, an abrasion machine, an
indoor concrete mixer and other rock testing equipment. Appellant listed the date of awareness
of illness and that the illness was caused by his employment as October 1965. He noted that
when he returned to the university in October 1965 he did not hear as well as he had before and
that he had tinnitus. A hearing test was administered in 1981 that detected a high-frequency loss
in both ears. Appellant stated that his hearing loss became progressively worse. The employing
establishment noted that he was last exposed to noise in September 1965 and that there was no
medical surveillance until the mid 1970’s.
In a statement dated February 4, 2010, appellant noted that from the summer of 1961
until September 1965 he worked at the employing establishment and that his duties included
testing rock from construction sites that had to be reduced from boulder to sand size using a
variety of machines. The rock products were then separated into size classes using rotating metal
screens and were used to design concrete mixes that were mixed in an indoor concrete mixer.
Appellant stated that each of these steps involved excessive noise. He never experienced hearing
problems before working in the material lab, but when he returned to university, he noticed
tinnitus sat near the front of class to understand the lecture. Appellant had his hearing tested in
1981 by Dr. Edwin C. Everts, a Board-certified otolaryngologist. At that time, the test showed
significant high-frequency hearing loss in both ears. Appellant submitted a December 28, 2009
audiology report by a Dr. Susan A. Reeder.
In response to questions from OWCP, appellant indicated that his last major daily
exposure to hazardous noise at work was in August 1965. He first noticed his hearing loss in
September 1965 and stated that he first related his hearing loss to work exposure in the mid1970s.
In a May 20, 2010 letter, a human resources specialist for the employing establishment
noted that appellant had not worked at the employing establishment since 1965.
By decision dated June 28, 2010, OWCP denied appellant’s claim finding that it was not
timely filed.
By letter dated July 2, 2010, appellant disagreed with the decision, contending that
although tests in the 1980s detected high-frequency hearing loss it was not severe enough to
require hearing aids or have a major impact on his quality of life. He described his exposure to
noise while he worked at the employing establishment. Appellant attached an article from the
internet with regard to noise-induced hearing loss.
On July 6, 2010 appellant requested reconsideration. By letter dated August 18, 2010,
OWCP asked the employing establishment for documents or records with regard to his hearing
condition.

2

By decision dated October 4, 2010, OWCP denied modification of the June 28, 2010
decision.
On October 21, 2010 appellant again requested reconsideration. He stated that in the
1970s he did not know that noise exposure in the 1960s could have a progressive affect on his
hearing. Dr. Everts did not discuss the long-term effects of noise exposure and since appellant’s
hearing loss was not severe enough to require hearing aids, he never considered filing a claim.
Appellant’s first awareness that his current hearing loss was related to exposure to loud noise in
his work environment during the 1960s was a result of testing for a dizziness problem in 2009.
Dr. Reeder asked for a compete history of exposure to loud noise and he informed her of his
work with the Corps of Engineers. She stated that working around loud noise early in his life
could very well be the primary cause of the hearing loss appellant was experiencing today.
In a decision dated December 15, 2010, OWCP declined to reopen appellant’s case for
further merit review.
LEGAL PRECEDENT -- ISSUE 1
In cases of injury prior to September 7, 1974, FECA provides that a claim for
compensation must be filed within one year of the date that the claimant was aware or reasonably
should have been aware that the condition may have been caused by the employment factors.2
The one-year filing requirement may be waived if the claim is filed within five years and (1) it is
found that such failure was due to circumstances beyond the control of the person claiming
benefits; or (2) that such person has shown sufficient cause or reasons in explanation thereof and
material prejudice to the interest of the United States has not resulted from such failure.3
The test for whether sufficient cause or reason was shown to justify waiver of the oneyear time limitation is whether a claimant prosecuted the claim with that degree of diligence
which an ordinary prudent person would have exercised in protecting his right under the same or
similar circumstances.4 The five-year time limitation is a mandatory period which neither
OWCP nor the Board has the power to waive.5
For injuries occurring between December 7, 1940 and September 6, 1974, OWCP
procedures provide that written notice of the injury should be given within 48 hours as specified
in section 8119 of FECA,6 but this requirement will be waived if the employee filed written
notice within one year after the injury or if the immediate superior had actual knowledge of the
injury within 48 hours after the occurrence of the injury.7
2

5 U.S.C. §§ 8101-8193.

3

Eugene L. Turchin, 48 ECAB 391, 395 (1997).

4

Edward Lewis Maslowski, 42 ECAB 839 (1991)

5

Roseanne S. Allexenberg, 47 ECAB 498, 500 (1996).

6

Albert K. Tsutsui, 44 ECAB 1004, 1008 (1993).

7

5 U.S.C. § 8119(b).

3

Where an employee has sustained a loss of hearing as a result of excessive noise at work
over a period of time, the date of injury is determined to be the date of the last noise exposure
which adversely affected his hearing.8 In an occupational disease claim, the time limitation does
not begin to run until the claimant is aware or reasonably should be aware of the causal
relationship of between his employment and the compensable disability. If exposure to the
implicated employment factors extends the beyond the date of such awareness, the time
limitation begins to run on the date of the last exposure.9
ANALYSIS -- ISSUE 1
The Board finds that appellant did not file his claim within the applicable time-limitation
provisions of FECA. In an occupational illness claim, the time for filing a claim does not begin
to run until claimant is aware or reasonably should have been aware of the causal relationship
between his employment and the compensable disability.10 When an employee sustains hearing
loss due to noise exposure at work over a period of time, the date of injury is determined to be
the date of the last noise exposure which adversely affected his hearing.11 Appellant stopped
working at the employing establishment in September 1965. He stated that he was aware of his
hearing loss and its relationship to his employment in October 1965 when he noted that he did
not hear as well as he had previously and experienced tinnitus. In 1981, appellant stated that he
had diagnostic tests administered that indicated a high-frequency loss in both ears. However, he
did not file his claim until February 4, 2010. February 4, 2010 was not within the one-year
period of limitation commencing in September 1965. Furthermore, appellant is not entitled to
waiver of the one-year filing requirement because his claim was not filed within five years of the
claimed injury, nor has he met the other requirements for such waiver. The five-year time
limitation is a maximum, mandatory period which neither OWCP nor the Board has authority to
waive.12
For injuries occurring between December 7, 1940 and September 6, 1974, OWCP’s
procedure manual indicates that the written notice of the injury should be given within 48 hours
as specified in section 8119 of FECA. That this requirement may be waived if the employee
filed written notice within one year of the injury or if the immediate superior had actual
knowledge of the injury within 48 hours of the injury.13 There is no evidence that appellant filed
written notice within one year of the injury as specified in section 8119 of FECA. Further,
appellant failed to establish that his immediate supervisor had actual knowledge of the injury
within 48 hours after the occurrence of the injury. He contends that his claim was timely filed
because he became aware that his hearing loss was problematic in 2009. Even though appellant
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(b)(1) (March 1993).

9

See Peter S. Elliott, 51 ECAB 627 (2000).

10

William L. Gillard, 33 ECAB 265, 268 (1981).

11

See Solomon R. Stone, 32 ECAB 150 (1980)

12

Eugene L. Turchin, supra note 3.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.7 (September 1990).

4

may not have been fully aware of the seriousness of his condition,14 the Board finds that there are
no exceptional circumstances that excuse his failure to file a timely claim in this case.
Consequently, he has not established that his claim was filed within the applicable time
limitation provisions of FECA.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,15
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.16 To be entitled to a merit review
of OWCP’s decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.17 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.18
ANALYSIS -- ISSUE 2
In the instant case appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, did not advance a relevant legal argument not previously considered by
OWCP, nor did he submit any new pertinent new and relevant evidence. Appellant made
arguments already considered and rejected by OWCP concerning the deleterious affect
employment-related noise exposure had on his hearing. Accordingly, OWCP properly denied
appellant’s request for a merit review.
CONCLUSION
The Board finds that appellant did not file his claim within the applicable time limitation
provisions of FECA. The Board further finds that OWCP properly denied appellant’s request for
reconsideration of the merits of his claim.

14

J.R., Docket No. 07-2278 (issued May 19, 2008); see generally Emma L. Brooks, 37 ECAB 407 (1986);
Rodney E. Hoover, 32 ECAB 1469 (1981); Fred L. Ingram, 30 ECAB 959 (1979)
15

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.607(a).

18

20 C.F.R. § 10.608(b).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 15 and October 4, 2010 are affirmed.
Issued: October 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

